Per Curiam.
A majority of the Court are of the opinion that the statute of 1879, prescribing the fees of circuit court commissioners on criminal examinations, refers to cases where the evidence is taken by the officer in person, and does not apply to cases where the service is mainly vicarious. Here the commissioner did not take the evidence in person, but employed a stenographer to do it. What should be paid for what was done was therefore not dependant on the tariff of rates in the fee bill, but ivas such amount as would be a reasonable recompense, and of this the board of supervisors had the lawful right to judge, and their decision is controlling.
Writ denied.